Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                        Illinois Official Reports                         the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2019.07.18
                                                                          10:26:59 -05'00'



                  People v. Sanchez, 2019 IL App (3d) 160643



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            LUIS J. SANCHEZ, Defendant-Appellant.



District & No.     Third District
                   Docket No. 3-16-0643



Filed              March 11, 2019



Decision Under     Appeal from the Circuit Court of Will County, No. 16-DT-517; the
Review             Hon. Chrystel L. Gavlin, Judge, presiding.



Judgment           Affirmed.


Counsel on         James E. Chadd, Peter A. Carusona, and Santiago A. Durango, of
Appeal             State Appellate Defender’s Office, of Ottawa, for appellant.

                   James W. Glasgow, State’s Attorney, of Joliet (Patrick Delfino, David
                   J. Robinson, and Thomas D. Arado, of State’s Attorneys Appellate
                   Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE LYTTON delivered the judgment of the court, with opinion.
                   Justice Carter concurred in the judgment and opinion.
                   Justice McDade dissented, with opinion.
                                             OPINION

¶1       Defendant, Luis J. Sanchez, appeals his conviction for driving under the influence of
     alcohol (DUI). Defendant argues that his conviction must be reversed because the State failed
     to prove that defendant was intoxicated at the time he drove the vehicle under the
     corpus delicti rule. We affirm.

¶2                                         I. BACKGROUND
¶3       Defendant was charged with DUI (625 ILCS 5/11-501(a)(2) (West 2014)) in that he was in
     actual physical control of a motor vehicle while under the influence of alcohol.
¶4       The matter proceeded to a bench trial. Officer Robert Mau testified that at 9:11 p.m. on the
     night of the incident, he responded to a vehicle that had crashed on the side of a bridge. Mau
     arrived at the scene and observed that a vehicle had driven up a raised median separating the
     roadway from the sidewalk. Mau was not on the scene when the collision occurred, and he did
     not recall at what time the collision occurred. Mau looked up the vehicle’s registration number
     and learned that the vehicle was registered to someone named Luis Sanchez who resided
     approximately 3½ blocks from the site of the collision. Mau proceeded to the residence and
     made contact with defendant.
¶5       Defendant told Mau that he was driving the vehicle involved in the collision. Defendant
     said that he went home after the collision. Mau did not know what time defendant returned to
     his house after the collision, and Mau did not know what defendant did at his house after the
     collision. Mau testified that defendant’s eyes were glassy, his speech was slurred, he staggered
     and stumbled when he walked, and a strong odor of an alcoholic beverage emanated from his
     breath. Based on Mau’s observations and defendant’s inability to articulate what happened,
     Mau believed that defendant was intoxicated and was unable to safely operate a motor vehicle.
¶6       Mau drove defendant to the scene of the collision. Another officer was at the scene. The
     officer asked defendant to take field sobriety tests. Defendant refused. Mau transported
     defendant to the police station. Mau asked defendant to undergo chemical testing, and
     defendant refused. Also, defendant did not consent to giving a breath sample.
¶7       Mau testified that the other officer’s squad car had a camera that captured an accurate
     recording of defendant’s conversation with the other officer. Mau was present during the
     conversation. A copy of the video recording was admitted into evidence. In the video
     recording, defendant’s speech was slurred and difficult to understand. Defendant did not
     follow the officer’s directions. Initially, defendant said that he drove onto the median when he
     was attempting to stop his vehicle because the bridge was being raised. However, defendant
     later said that he drove onto the median because he was talking on his cell phone. Defendant
     said he had consumed a bottle of wine and four to seven beers that day. Defendant was driving
     home from the restaurant, Puerto, at the time of the collision. Defendant said he had been
     drinking at Puerto. The video recording showed defendant handing his keys to a tow truck
     driver who was at the scene.
¶8       The State introduced a certified copy of the registration for the vehicle involved in the
     collision, which showed that defendant was the owner of the vehicle.
¶9       The court found defendant guilty of DUI. The court sentenced defendant to 12 months’
     conditional discharge, the payment of $1500 in fines and costs, and 240 hours of community

                                                -2-
       service work.

¶ 10                                           II. ANALYSIS
¶ 11       Defendant argues that his conviction for DUI should be reversed because the State failed to
       prove that he was under the influence of alcohol at the time of the motor vehicle collision under
       the corpus delicti rule. While defendant admits that there was sufficient corroborating
       evidence that he drove the vehicle involved in the collision, he contends that the only evidence
       that he consumed alcohol before driving the vehicle was his own uncorroborated statements on
       the squad car video recording. We find that the State presented sufficient independent evidence
       to corroborate defendant’s out-of-court statements such that the admission of these statements
       did not violate the corpus delicti rule.
¶ 12       To prove defendant guilty of the offense of DUI, the State was required to present evidence
       showing that defendant drove or was in actual physical control of a vehicle while he was under
       the influence of alcohol. 625 ILCS 5/11-501(a)(2) (West 2014).
¶ 13       “The corpus delicti of an offense is simply the commission of a crime.” People v. Lara,
       2012 IL 112370, ¶ 17. In order to obtain a valid conviction, the State must prove both the
       corpus delicti and the identity of the person who committed the offense. Id. “In general, the
       corpus delicti cannot be proven by a defendant’s admission, confession, or out-of-court
       statement alone.” Id. Rather, where a defendant’s confession is part of the proof of the
       corpus delicti, the State must also provide independent corroborating evidence. Id.
¶ 14       Under the corpus delicti rule, “the independent evidence need only tend to show the
       commission of a crime. It need not be so strong that it alone proves the commission of the
       charged offense beyond a reasonable doubt.” (Emphasis in original.) Id. ¶ 18.
               “[T]he corpus delicti rule requires only that the corroborating evidence correspond
               with the circumstances recited in the confession and tend to connect the defendant with
               the crime. The independent evidence need not precisely align with the details of the
               confession on each element of the charged offense, or indeed to any particular element
               of the charged offense.” Id. ¶ 51.
¶ 15       Our supreme court has explained that “[t]he primary purpose of the corpus delicti rule is to
       ensure the confession is not rendered unreliable due to either improper coercion of the
       defendant or the presence of some psychological factor.” Id. ¶ 47. If a confession is sufficiently
       corroborated under the corpus delicti rule, the trier of fact may consider the confession along
       with the State’s other evidence to determine whether the State proved beyond a reasonable
       doubt that a defendant committed the charged offense. Id.
¶ 16       Here, the squad car video recording showed that defendant admitted that he drove onto the
       raised median while driving home from Puerto, where he had been drinking. Defendant said
       that he walked home after the collision. Defendant said that he had consumed a bottle of wine
       and four to seven beers on the day of the collision. The evidence, independent of defendant’s
       statements, showed that (1) a vehicle registered to defendant was discovered driven onto a
       raised median on a bridge; (2) Officer Mau located defendant at his residence, which was 3½
       blocks from the site of the collision; (3) when Mau located defendant, defendant displayed
       signs of intoxication, including glassy eyes, slurred speech, stumbling while walking, and a
       strong odor of an alcoholic beverage on his breath; and (4) defendant was in possession of the
       keys to the vehicle involved in the collision.


                                                   -3-
¶ 17       We find that the independent corroborating evidence was sufficient to satisfy the
       corpus delicti rule. While the independent evidence did not prove beyond a reasonable doubt
       that defendant committed the offense of DUI, the evidence corresponded with the
       circumstances of defendant’s out-of-court statements and tended to connect defendant to the
       commission of the offense of DUI. The vehicle involved in the collision was registered to
       defendant, and defendant was in possession of the keys to the vehicle. The fact that defendant
       drove his vehicle onto a raised median corresponded to the circumstances recited in
       defendant’s statements to the officer, namely, that the collision occurred after defendant had
       been drinking. The fact that defendant exhibited signs of intoxication when Mau located him
       also corresponded with the circumstances of defendant’s out-of-court statements.
¶ 18       We reject defendant’s argument that the evidence that defendant was intoxicated when
       Mau located him did not provide sufficient corroboration under the corpus delicti rule to
       defendant’s statement that he had been drinking before the collision because the State did not
       establish when the collision occurred. While the evidence that defendant was intoxicated when
       Mau located him did not prove that defendant was intoxicated at the time he drove his vehicle,
       this evidence still corresponded to the circumstances of defendant’s out-of-court statements
       and tended to connect defendant to the offense. Moreover, we note that “the State need not
       present independent evidence corroborating every element of the charged offense before a
       defendant’s statement may be used to prove the corpus delicti.” Lara, 2012 IL 112370, ¶ 65.
¶ 19       Because there was sufficient independent corroborating evidence to satisfy the
       corpus delicti rule, defendant’s admissions were properly considered by the circuit court along
       with the independent evidence. When viewed in the light most favorable to the State, a
       reasonable trier of fact could find that this evidence was sufficient to prove beyond a
       reasonable doubt that defendant drove a motor vehicle while under the influence of alcohol.

¶ 20                                     III. CONCLUSION
¶ 21      The judgment of the circuit court of Will County is affirmed.

¶ 22      Affirmed.

¶ 23       JUSTICE McDADE, dissenting:
¶ 24       The law of corpus delicti that the majority relies on to affirm the conviction of defendant,
       Luis J. Sanchez, for driving under the influence of alcohol (DUI) was not complied with in this
       case, and the alleged “independent corroborating evidence” does not support the majority
       decision. For this reason, I respectfully dissent.
¶ 25       The known facts are that defendant was the owner of a vehicle found crashed and
       abandoned on the side of a bridge in Will County. Defendant lived 3½ blocks from the bridge
       in Will County. When Officer Mau went to defendant’s home, defendant was there and in an
       obviously inebriated state. Mau returned defendant to the scene of the collision, and defendant
       refused to take field sobriety tests. Mau then took defendant to the police station, where he
       refused additional testing. A video recording made at the crash site showed that defendant
       exhibited physical signs of intoxication and told Mau that he had consumed a copious amount
       of alcohol at Puerto that day.



                                                  -4-
¶ 26       Mau did not know when the crash had occurred or whether defendant was under the
       influence of alcohol when it had occurred. The only way for the State to prove that the crime of
       DUI had been committed was to present evidence that defendant was driving the car while
       under the influence of alcohol. 625 ILCS 5/11-501(a)(2) (West 2014).
¶ 27       Defendant had told the police he had drunk a lot of alcohol before attempting to drive home
       but that statement needed to be independently corroborated in order to prove a crime actually
       occurred. People v. Lara, 2012 IL 112370, ¶ 17.
¶ 28       Defendant’s assertion is not corroborated by proof that he owned the vehicle, that he
       crashed the vehicle, that he was drunk at his house an unknown amount of time after the
       vehicle was crashed, or that he was unable to safely operate a motor vehicle at the time Officer
       Mau observed and interacted with him. Securing the necessary independent corroboration
       would have required nothing more taxing or complicated than interviewing people (employees
       and/or patrons) at Puerto to determine if—and, if so, when—defendant had been drinking there
       and if he had left in his vehicle. As it currently stands, there is no independent corroboration,
       and therefore no proof, that a crime even occurred.




                                                   -5-